Case 13-47257        Doc 67     Filed 04/22/19     Entered 04/22/19 15:48:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 47257
         Estella M Carson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/10/2013.

         2) The plan was confirmed on 03/17/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/06/2014, 07/27/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/11/2014, 06/15/2017, 08/01/2017, 05/10/2018.

         5) The case was Completed on 07/17/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $21,168.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-47257             Doc 67         Filed 04/22/19    Entered 04/22/19 15:48:55                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $14,641.60
           Less amount refunded to debtor                                  $0.44

 NET RECEIPTS:                                                                                          $14,641.16


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,862.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $604.89
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,467.39

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni, Inc.                              Unsecured         302.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured         334.00        334.09          334.09          33.41       0.00
 American InfoSource LP as Agent         Unsecured      2,929.00       2,928.70        2,928.70        292.87        0.00
 Blazer Fin                              Unsecured           1.00           NA              NA            0.00       0.00
 Bureau Of Collection Recovery           Unsecured         105.00           NA              NA            0.00       0.00
 Cerastes LLC                            Unsecured      1,000.00       1,333.53        1,333.53        133.35        0.00
 Champion Mortgage                       Secured       87,241.09            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      7,000.00       7,560.05        7,560.05        756.01        0.00
 Credit Management Lp                    Unsecured         264.00           NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured           0.00      5,621.23        5,621.23        562.12        0.00
 Ford Motor Credit Corporation           Secured        6,998.00       7,066.16        7,066.16      7,066.16     627.36
 Ford Motor Credit Corporation           Secured             1.00      4,305.12        4,305.12           0.00       0.00
 H E Stark Agency Inc                    Unsecured         951.00           NA              NA            0.00       0.00
 Hsbc Bank                               Unsecured           1.00           NA              NA            0.00       0.00
 Hsbc Bank                               Unsecured           1.00           NA              NA            0.00       0.00
 I C System                              Unsecured         190.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      3,889.00       2,805.83        2,805.83        280.58        0.00
 Monterey Financial Services             Unsecured         735.00        643.37          643.37          64.34       0.00
 Nco Fin /99                             Unsecured         389.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           1.00        342.40          342.40          34.24       0.00
 Portfolio Recovery Associates           Unsecured         891.00        722.42          722.42          72.24       0.00
 Portfolio Recovery Associates           Unsecured         553.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         369.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         553.00        552.83          552.83          55.28       0.00
 Portfolio Recovery Associates           Unsecured         369.00           NA              NA            0.00       0.00
 RJM Acquisitions LLC                    Unsecured          97.00         97.95           97.95           9.80       0.00
 Springleaf Financial S                  Unsecured           1.00           NA              NA            0.00       0.00
 Springleaf Financial S                  Unsecured           1.00           NA              NA            0.00       0.00
 Sprint Corp                             Unsecured           0.00      1,860.05        1,860.05        186.01        0.00
 Stellar Recovery                        Unsecured         106.00           NA              NA            0.00       0.00
 West Asset Management                   Unsecured         302.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-47257        Doc 67      Filed 04/22/19     Entered 04/22/19 15:48:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,371.28          $7,066.16           $627.36
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,371.28          $7,066.16           $627.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,802.45          $2,480.25              $0.00


 Disbursements:

         Expenses of Administration                             $4,467.39
         Disbursements to Creditors                            $10,173.77

 TOTAL DISBURSEMENTS :                                                                     $14,641.16


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
